Citation Nr: 0010581	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  00-00 241B	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran has raised the issue of 
entitlement to VA educational assistance benefits.  The Board 
refers this matter to the RO for appropriate action.  


REMAND

In a VA Form 9 received in January 2000, the veteran 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.  As such, he should be 
afforded such a hearing.  See 38 C.F.R. §§ 19.75, 19.76, 
20.703 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  The RO should provide 
written notification to the veteran of 
the date, time and location of the 
hearing at his address of record.  If, 
for any reason, the veteran no longer 
desires to testify at a hearing before a 
traveling Member of the Board, then he 
should indicate as much in a signed 
writing, and any such document to that 
effect should be associated with the 
claims file.

If the veteran chooses not to testify at 
a hearing before a traveling Member of 
the Board, the claims file should be 
returned to the Board in accordance with 
current applicable procedures and the 
veteran's representative should prepare 
an informal hearing presentation.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


